Citation Nr: 9932210	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1948 and from May 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 1997, by 
the Atlanta, Georgia, Department of Veterans' Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held in Atlanta, Georgia, 
on September 16, 1999, before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing.


FINDINGS OF FACT

1. Service connection for the cause of the veteran's death 
was denied by the Board in November 1966.

2. Evidence submitted in support of the appellant's petition 
to reopen her claim for service connection for the cause 
of the veteran's death is either duplicative of evidence 
previously considered or immaterial to the relationship 
between the service-connected psychiatric disorder and the 
cause of the veteran's death.


CONCLUSION OF LAW

The November 1966 Board decision denying the appellant's 
claim to service connection for the cause of the veteran's 
death is final; evidence submitted since that decision does 
not constitute new and material evidence which allows the 
Board to reopen and review the appellant's claim.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In evaluating the appellant's current petition to reopen her 
claim for service connection for the cause of the veteran's 
death, the Board considers all evidence submitted by the 
appellant or obtained on her behalf since the last final 
denial in order to determine whether this claim must be 
reopened and readjudicated on it's merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, service 
connection for the cause of the veteran's death was denied by 
the Board in November 1966.  At that time, the Board found 
that the veteran died in July 1965 due to coronary occlusion 
from arteriosclerotic heart disease.  It was further found 
that arteriosclerosis was not present during service and was 
not diagnosed until many years after service discharge, that 
arteriosclerosis was not related to the service-connected 
psychiatric disorder and that the service-connected 
psychiatric disorder was not a factor in the veteran's death.  
Evidence considered in that decision included the service 
medical records, post-service hospitalization reports dated 
in 1957, 1958, 1961, 1962 and 1964, a statement from the 
veteran's psychiatrist dated in March 1966 and a statement 
from the veteran's son dated in July 1966.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen her claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish a relationship between 
arteriosclerosis and service or the service-connected 
psychiatric disorder.  Evidence submitted or obtained in 
support of the appellant's petition includes a photocopy of 
the psychiatrist's report dated in March 1966, a statement 
from a fellow serviceman dated in June 1997 and the 
appellant's testimony at a hearing before the undersigned 
Member of the Board in September 1999.  The psychiatrist's 
report is a duplicate of the report previously considered by 
the Board in November 1966 and therefore is not new.  The 
statement from the fellow serviceman reflects knowledge of 
the veteran while on active duty but is immaterial to the 
issue at hand in this case since it provides no information 
relevant to the relationship between the arteriosclerotic 
heart disease and service or the service-connected 
psychiatric disorder.  Finally, the appellant's testimony 
essentially reiterates her claims asserted in November 1966 
regarding the relationship between the veteran's service-
connected psychiatric disorder and the cause of the his death 
and as such is considered to be redundant.

Accordingly, in view of the sequential nature of the 
analytical paradigm set forth above, which is followed in 
considering evidence submitted after a prior final decision, 
and because the duplicate statement from the veteran's 
psychiatrist dated in March 1966 and the appellant's 
testimony reiterating assertions previously considered by the 
Board are not "new" and the statement from the fellow 
serviceman is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the 
petition to reopen fails and the inquiry must end.  See 
Evans, at 286.  

The Board notes that the RO in its adjudication of this claim 
recited the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), which was invalidated by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (1998).  However, the Board finds that 
the RO's decision was based upon the failure by the appellant 
to submit new and material evidence.  The recitation of the 
invalidated Colvin test within the Statement of the Case is 
deemed to be harmless error in light of the sequential nature 
of the adjudication of claims involving prior final decisions 
and the fact that the RO adjudicators never reached the point 
in their decision-making where that test would have been 
applicable.  That is, the evidence submitted in support of 
the claim was not new and material and,, at that point, the 
RO did not reach the now-overruled test of whether the 
evidence presented a "reasonable possibility" of changing the 
prior outcome.  Furthermore, there is no indication within 
the record that the appellant was influenced to her detriment 
in the submission of evidence or arguments by recitation of 
the invalidated test.  

In the absence of any additional evidence which is new and 
material and of such significance, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of the claim, 
the Board finds no basis to reopen and review the claim on 
the merits.  


ORDER

New and material evidence not having been found, the petition 
to reopen the claim for service connection for the cause of 
the veteran's death is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

